DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered. 
Claims 1-4, 6-15, 17-20 and 22 are currently pending.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combustor shell having impingement apertures of a crescent-shape and a shape different from the claimed crescent-shape of claims 1 and 12, where the different shapes are claimed in claims 6-11 and 17-20 and less than a majority are of a shape different than the crescent-shape in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 4 shows a plurality of impingement apertures which are all of the claimed crescent-shape, but does not show impingement apertures with shapes different from the crescent-shape. The specification discusses an impingement aperture which may 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, two intersecting shapes aligned in an arc per claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4 and 14-15 are objected to because of the following informalities:  
claims 3 and 4: the preamble should be – The combustor of claim 1, -- (the current preambles are believed to be typos);
claim 4:  in line 3 “extends” should be – extend --;
claim 14:  in line 3 “extends” should be – that extends --; and 
claim 15:  in line 3 “extends” should be – extend --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6-11, 14-15, 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Independent claims 1 and 12 claim an impingement aperture with a crescent-shape which has two walls.  Dependent claim 3 additionally claims an impingement aperture with only one wall, dependent claim 4 additionally claims an impingement aperture with more than two walls, and dependent claims 6-11 and 17-20 additionally claim an impingement aperture of a shape different from the crescent-shape of claims 1 and 12.  The difference in the number of walls of an impingement aperture is also indicative of a difference in shape. Claim 22 claims a majority of the plurality of impingement apertures may have the crescent-shape, which means the rest of the plurality may be of a shape different from the crescent-shape. 
However, the original specification and drawings do not support having impingement apertures of different shapes in the combustor shell.  Figure 4 shows a plurality of impingement apertures which are all of the claimed crescent-shape, but does not show impingement apertures with one wall, more than two walls or shapes different from the crescent-shape.  The specification discusses an impingement aperture which may be of different nonaxisymmetric shapes which are shown in Figures 6-10, but does not discuss having a plurality of impingement apertures of more than one nonaxisymmetric shape in the combustor shell. In other words, the specification and drawings do not describe or show a mix of differently shaped impingement apertures in the combustor shell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-4, 7-15, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as unpatentable over Uhm (20180320898) in view of Whitfield et al. (20190169998).


    PNG
    media_image1.png
    475
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    619
    media_image2.png
    Greyscale

Regarding independent claims 1 and 12, Uhm discloses:
claim 1 only: a combustor (1200 in Figs. 1 and 2; para. 44) for use in a gas turbine engine (1000 Fig. 1), 
claim 12 only: a gas turbine engine (1000 Fig. 1), comprising:   
a combustor section (labeled in annotated Fig. 1); and 
a combustor (1200 in Figs. 1 and 2; para. 44) housed within the combustor section, 
both claims 1 and 12: the combustor comprises: 
a heat shield panel (liner 1212 in Figs. 2 and 8; para. 45)  and having a first surface (labeled in annotated Fig. 8) and a second surface (labeled in annotated Fig. 8) opposite the first surface of the heat shield panel; and 
a combustor shell (sleeve 1211 in Figs. 2 and 8; para. 45) having an inner surface (labeled in annotated Fig. 8) and an outer surface (labeled in annotated Fig. 8) 
wherein the combustor shell further comprises a plurality of impingement apertures (a plurality of holes 1216, 2100 and 2200 are shown in Figs. 1 and 8) that have a nonaxisymmetric shape (configuration of second auxiliary hole 2200 overlapping with cooling hole 1216 which overlaps with first auxiliary hole 2100 in Fig. 10C, para. 73, where the shape shown in Fig. 10C is nonaxisymmetric), 
wherein each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (as shown in Fig. 8 holes 2200, 1216 and 2100 extend perpendicularly through 1211 and when those holes overlap to form the configuration as shown in Fig. 10C the resulting holes also extend perpendicularly through 1211). 

Uhm does not disclose a first impingement aperture of the plurality of impingement apertures has a crescent-shape,
wherein the first impingement aperture comprises:
	a concave wall that is concave in shape; and
	a convex wall that is convex in shape,
	wherein the convex wall meets the concave wall at a first vertex and a
second vertex to form the crescent-shape of the first impingement aperture.

wherein the first impingement aperture comprises:
	a concave wall (118 Figs. 13-14) that is concave in shape; and
	a convex wall (120 Figs. 13-14) that is convex in shape,
	wherein the convex wall meets the concave wall at a first vertex (one of opposing corners 126 in Figs. 13-14 and per para. 74) and a
second vertex (the other opposing corner 126 in Figs. 13-14) to form the crescent-shape of the first impingement aperture (as shown in Figs. 13-14).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Uhm a first impingement aperture having a crescent-shape, wherein the first impingement aperture comprises: a concave wall that is concave in shape; and a convex wall that is convex in shape, wherein the convex wall meets the concave wall at a first vertex and a second vertex to form the crescent-shape of the first impingement aperture as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63) and it would be obvious to one of ordinary skill in the art to try this known technique on the combustor panel in the invention of Uhm since Whitfield teaches that double wall cooling with impingement ). 

Regarding claims 2 and 13, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, and Uhm further discloses wherein the nonaxisymmetric shape of each of the impingement aperture extends from the outer surface to the inner surface through the combustor shell (the cross-section of circular holes 2200, 2100 and the cross-section of circular holes 1216 in Fig. 8 are each consistent through shell 1211 from the outer surface to the inner surface such that the shape of the overlapping hole configuration shown in Fig. 10C extends consistently in the same way through shell 1211.)

Regarding claims 3 and 14, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, but does not teach as discussed so far at least one of the plurality of impingement apertures has only one wall that extends from the outer surface to the inner surface through the combustor shell.  
Whitfield further teaches an oval shaped impingement aperture that has only one wall (Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures in the invention of Uhm in view of Whitfield to have only one wall as further taught by Whitfield, since the oval shape with one wall is one of the exemplary 
  
Regarding claims 4 and 15, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, and Uhm further discloses wherein at least one of the plurality of impingement apertures has two or more walls (the shape in Fig. 10C shows two or more walls and is similar to the shape shown in instant application Fig. 10 of three intersecting circles) that extends from the outer surface to the inner surface through the combustor shell (the cross-section of circular holes 2200 and 2100 and the cross-section of circular hole 1216 in Fig. 8 are each consistent through shell 1211 from the outer surface to the inner surface such that the shape of the overlapping hole configuration shown in Fig. 10C extends consistently in the same way through shell 1211.)

Regarding claims 7 and 18, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, but does not teach as discussed so far wherein at least one of the impingement apertures is comma-shaped.
Whitfield further teaches a comma-shaped impingement aperture (Fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures in the invention of Uhm in view of Whitfield be comma-shaped as taught by Whitfield, since the comma shape is one of the exemplary hole geometries taught by 

Regarding claims 8 and 19, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, but does not teach as discussed so far wherein at least one of the impingement apertures is oval-shaped.
Whitfield further teaches an oval shaped impingement aperture (Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures in the invention of Uhm in view of Whitfield be oval-shaped as taught by Whitfield, since the oval shape is one of the exemplary geometries taught by Whitfield which may be chosen in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63).

Regarding claims 9 and 20, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, and Uhm further discloses wherein the nonaxisymmetric shape of at least one of the plurality of impingement apertures is composed of two or more intersecting shapes (Fig. 10C shows three intersecting circles).

claim 10, Uhm in view of Whitfield teaches the invention as claimed in claim 9, discussed above, and Uhm further discloses wherein the two or more intersecting shapes are circles (Fig. 10C shows three intersecting circles).

Regarding claim 11, Uhm in view of Whitfield teaches the invention as claimed in claim 9, discussed above, and Uhm further discloses the two or more intersecting shapes are aligned in an arc (Uhm Fig. 10C shows three intersecting circles where the middle circle is aligned in an arc with each of the smaller circles as shown in annotated Fig. 10C).

    PNG
    media_image3.png
    355
    271
    media_image3.png
    Greyscale


Regarding claim 22, Uhm in view of Whitfield teaches the invention as claimed in claim 1, discussed above, but does not teach as discussed so far wherein all or a majority of the plurality of impingement apertures have the crescent shape.
	Since impingement apertures with the claimed crescent-shape were known via the teachings of Whitfield, it would have been obvious to one of ordinary skill in the art 

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhm in view of Whitfield as applied to claims 1 and 12 above, and further in view of Stover et al. (20170101932).
Regarding claims 6 and 17, Uhm in view of Whitfield teaches all that is claimed in claims 1 and 12, respectively, discussed above, but is silent as discussed so far wherein the impingement aperture is star-shaped.
Stover teaches a gas turbine engine (Fig. 1) with a combustor (Fig. 2) and impingement cooling (para. 46, 54). Stover teaches an impingement aperture having a nonaxisymmetric shape (Fig. 6 shows impingement cooling holes 52 and Fig. 7 shows some shapes of 52 that are nonaxisymmetric except for the circle). Stover teaches his invention of impingement cooling, even though depicted as applied to a turbine airfoil and a turbine airfoil and a turbine shroud respectively in Figs. 4 and 5, is applicable to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures of the invention of Uhm in view of Whitfield be star-shaped as taught by Stover as part of tuning the size and shape of the impingement aperture in order to obtain a desired cooling and/or reduction of particulate build up (Stover para. 61).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new grounds of rejection rely on another embodiment of Whitfield (Figs. 13 or 14) which teaches the claimed first impingement aperture with a crescent-shape which comprises a concave and a convex wall which meet at a first vertex and a second vertex. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.H./Examiner, Art Unit 3741   
                                                                                                                                                                                                         /KATHERYN A MALATEK/    Primary Examiner, Art Unit 3741